May 26, 2015
                                                                           / RECEIVED \
                                     NO. 03-14-00655-CR                        WZtm
                                                                          kTHIROCOURJOFAPPEALS
                                                                           \   JEFFREY DKYI F •
     NATHANIEL J. FRAZIER, JR.                  §      IN THE COURT OF APPEALS
                                                §
     VS.                                        §     THIRD JUDICIAL DISTRICT
                                                §
     STATE OF TEXAS                             §     SITTING AT AUSTIN, TEXAS

             PRO SE MOTION FOR ACCESS TO APPELLATE RECORD

            To The Honorable Justices of the Third Court of Appeals, Now Comes

     Nathaniel J. Frazier, Jr., in the above styled and numbered cause, and moves this Court

     to grant him access to the appellate record in this matter, and for good cause shows the

     following:


                                                I.

           Attorney Justin S. Mock was appointed by the trial court to represent Nathaniel

     J. Frazier, Jr. in the appeal of his conviction and sentence in Trial Cause No. D-13-

     00958-SA rendered in the 391st Judicial District Court ofTom Green County, Texas
     on July 15, 2014.


                                               II.

           Counsel for Nathaniel J. Frazier, Jr. prepared and filed an "Anders Brief on

     behalf of Appellant and a Motion to Withdraw as Counsel.




                                                                                                  l.of 4
                                           ill.


    Tne undersigned rei^ueocs cne courc re^rcer oc re,jOLCero who made cne

record in this cauoe to ^re^re                                              IV.


      The undersigned desires to file apro se response identifying those matters he

submits are meritorious grounds for appeal. Access to the appellate record is necessary

to prepare that response.


      WHEREFORE, PREMISES CONSIDERED, Nathaniel J. Frazier, Jr. prays

this Court grant this Pro Se Motion for Access to Appellate Record.

                                       Respectfully submitted,




                                       By: AlaiJujLul &*£*££•
                                           Nathaniel J. Frazier, Jr.
                                          Pro Se
                                           CONNALLY UNIT TDCJ1942796

                                           899     PM      632

                                           KENEDY,      TEXAS    78119

                                           15TH of      MAY   2015




                                                                                 3 o£ A
                           CERTIFICATE OF SERVICE



      This is to certify that on isth of Ma/ 2015       a true and correct copy of the

above and foregoing Pro Se Motion for Access to Appellate Record was served in

accordance with Rule 9.5 of the Texas Rules of Appellate Procedure on each party

and/or counsel as listed below:


      The State of Texas                             By Mail, certified
      Mr. Jason Ferguson                              us postal service
      Tom Green County District Attorney
      124 West Beauregard Avenue
      San Angelo, Texas 76903
      Appellee




                                      NATHANIEL J. FRAZIER, JR. *'o se
                                      CONNALLY UNIT TDC3:#1942796

                                      899       PM      632

                                      KENEDY,       TEXAS     78119




                                                                                  4 OH 4
HANIEL FRAZIER *1942796                                                          M&rrG»i £W ;-j,-i =• .)•&
 Se
NALLY UNIT                                                                     21 M a \ :
      FM      632                                                                                                             MAY  .
                                                                                                                                AMOUNT
EDY,       TEXAS     78i;      PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                                OF THE RETUHN ADDRESS, FOLD AT DOTTED LINE
                                                                                                                                00100304-26
                                 CERTIFIED MAIL
                                                                                        JEFFREY         D.    KYLE/CLERK
TURFI RECEIPT                                                                           THIRD COURT             OF APPEALS
REQUESTED                   7D1M S1E0 DDDl 157b "ITPS                                   P.O.      BOX        12547
                                                                                        AUSTIN,         TEXAS         78711
 CONFIDENTIAL MAIL**
             LEGAL
                                                7S7ii254747                           llilii»-i«H'i«iii!liiiIil')II»»llilliiiH'Hli!ii-»"'i'i
                            19TH of MAY 2015
                                                                                                                         V